Citation Nr: 1520903	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-25 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and dysthymic disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for bladder incontinence, to include as secondary to service-connected total abdominal hysterectomy with bilateral oophorectomy.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from January 1997 to March 2006.

This case comes before the Board of Veterans' Appeals ("Board") on appeal from August 2009 and April 2010 rating decisions issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Major depressive disorder (MDD) is etiologically related to service-connected disabilities.

2.  A genitourinary disability manifested by bladder incontinence was not present in service or for years thereafter, and it is not etiologically related to active military service, or a service-connected disability.


CONCLUSIONS OF LAW

1.  MDD was caused or aggravated by the Veteran's service-connected disabilities.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  A genitourinary disability manifested by bladder incontinence was not incurred in or aggravated by the Veteran's active service, and it is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110 (West 2014); 
38 C.F.R. §§ 3.303, 3.310 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating her claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating her claim for service connection for an acquired psychiatric disability.

In December 2008 and December 2009 letters, the RO notified the Veteran of the evidence needed to substantiate her claims for service connection.  The letters satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated her status as a Veteran.  She was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of a claim for service connection in the December 2008 and December 2009 letters.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  In addition, the Veteran was afforded VA examinations in May 2006, March 2010 and April 2013 for her claimed bladder incontinence.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examinations and opinion to be thorough and adequate upon which to base a decision with regard to the Veteran's claim for service connection for bladder incontinence. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).
In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Acquired Psychiatric Disability

The Veteran contends that she has a psychiatric disability, specifically depression that developed as a result of her service-connected disabilities, which include a chronic low back strain, migraine headaches, and bilateral patellofemoral syndrome.  She has reported that her psychiatric symptoms, including depressed mood and frequent irritability, are linked to her physical status, in that she experiences pain and feels that she is not contributing to her family.

Service treatment records are negative for any evidence of a psychiatric disability during active military service or at the time of the Veteran's discharge.

VA treatment records show that the Veteran has been treated for depression since August 2007.

The Veteran underwent a private psychological evaluation in September 2012 by J.C., PhD.  She reported that she first experiencing problems with depression while in the military, but that she did not seek psychological treatment at that time because of her fear about what it would do to her career and because of fears related to her religious beliefs.  She also reported that she noticed a strong connection between her level of irritability and depressed mood and her physical status.  Dr. J.C. diagnosed the Veteran with major depressive disorder in partial remission, noting that the Veteran had a history of major depressive episodes, but that she did not meet the full criteria for a major depressive episode at that time.  He opined that the Veteran's symptoms of depression and irritability were variable, often based on her physical status, and that her symptoms of depression were more likely than not aggravated by her service-connected conditions of migraines and degenerative disc disease.  He also concluded that the Veteran exhibited symptoms of difficulty with concentration and recent memory, which were likely related to her depression and would likely cause interference with occupational functioning likely all day, two to three days a week.

A vocational opinion for the Veteran was submitted in November 2012.  Based on his review of the evidence of record, the Vocational Consultant concluded that the Veteran's emotional symptoms arose during her military service and worsened in the past few years with the increase in her physical decline and physical limitations.

The Veteran was afforded a VA examination in August 2013.  The Veteran reported that her psychiatric symptoms (depressed mood, anxiety, occasional suicidal ideation, sleep impairment, anger/irritability, and difficulty concentrating) were related to her trying to find her place in the world and her contributions to her family.  She also reported that the transition to civilian life was difficult, and that the devastation from Katrina that she witnessed impacted her emotionally.  She reported further that she was affected by her brother's suicide in 2010, and her home foreclosure and bankruptcy in the past few years, as well as childhood sexual trauma.  The examiner diagnosed dysthymic disorder, and opined that the disability was not aggravated beyond its natural progression by the Veteran's service-connected disabilities (migraine headaches, bilateral patellofemoral syndrome, chronic low back strain).  Her rationale was that the Veteran did not report these conditions as having contributed to her depression.

As highlighted above, the medical evidence of record shows that the Veteran has been diagnosed with major depressive disorder and dysthymia.  The record thus demonstrates a current disability. 

The Veteran is competent to report the symptoms of her disability, and the opinion of the Veteran's private doctor, J.C., PhD. and the November 2012 Vocational Consultant weigh the evidence in favor of a finding that the Veteran's current psychiatric disability is related to her service-connected disabilities, including a chronic low back strain, migraine headaches, and bilateral patellofemoral syndrome.  

The only significant evidence against the Veteran's claim is the report of the August 2013 VA examination.  This report is also probative.  However, the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Overall, the evidence is in at least equipoise.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, including major depressive disorder and dysthymia is warranted. 

Bladder Incontinence

Service treatment records show that the Veteran had gynecological problems in service.  In this regard, in March 2001, the Veteran underwent a bilateral tubal ligation.  In March 2003, she had a right tubal ectopic pregnancy and ovarion torsion.  She underwent laparoscopy and right salpingo-oophorectomy (removal of fallopian tube and ovary) and left tubal occlusion of the remaining fallopian tube to treat this condition.  In June 2004, the Veteran had another tubal pregnancy on the left side, for which she underwent dilation and curettage and laparoscopy with left partial salpingectomy.  However, there is no evidence of bladder incontinence or any other genitourinary disability during active duty or at the time of the Veteran's discharge.  

Treatment records from the VA Medical Center (VAMC) in Gainesville, Florida show that in 2007 and 2008, the Veteran underwent painful bladder syndrome testing  that was "weakly positive" and was not felt to be the etiology of her severe, chronic pelvic pain.  In March and April 2008, the Veteran continued to complain of severe chronic pelvic pain, due to a uterine fibroid that was not responsive to conservative treatment, as well as problems holding her urine with the need to frequently urinate.  She subsequently underwent a total abdominal hysterectomy with left oophorectomy in August 2009 to treat this condition.  However, no diagnosis of a genitourinary disability was made, and following the a total abdominal hysterectomy with bilateral oophorectomy surgery, there were no further complaints of bladder symptoms.

On VA gynecological examination in March 2010, the Veteran denied any bladder symptoms, frequency, or vaginal urine leakage.  She was diagnosed with status post total abdominal hysterectomy bilateral oophorectomy-no residual.

Treatment records from the Gainesville VAMC dated in October 2010 show that the Veteran has undergone physical therapy for pelvic floor exercises in attempts to strengthen a weak pelvic floor.  Despite this treatment, she continues to have urge and stress incontinence, due to a weak pelvic floor that improved only slightly with the physical therapy exercises.

The Veteran was afforded a VA examination and medical opinion in April 2013, to determine if her bladder incontinence was caused or aggravated by her service-connected hysterectomy (removal of uterus and ovary).  The examiner opined that it is less likely as not caused by or made worse by the service-connected surgery or uterus/ovary removal.  The rationale was that current, accepted medical studies show that a hysterectomy has no detrimental effect on vesicourethral function.  Risk factors associated with bladder incontinence are known as child birth, increasing age, being overweight, and other comorbidities.  A hysterectomy does not cause bladder incontinence and is not a known risk factor.  There is no contrary medical opinion of record.  Consequently, this is the only competent evidence on this issue.

There is no evidence of record, except for the Veteran's own statements, suggesting a connection between her bladder incontinence and her service-connected hysterectomy.  On this point, there is no evidence that the Veteran has expertise or training to determine the cause of her bladder incontinence.  She is thus considered a layperson.  Whether lay nexus evidence is competent evidence cannot be determined categorically.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Rather, such a determination depends on the facts of the case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is one where a lay person's observations would be not be sufficient because the issue is complex and beyond mere observation.  Clyburn v. West, 12 Vet. App. 296 (1999). 

In the present case, the question of whether the Veteran's bladder incontinence is related to her active service or events therein or her service-connected hysterectomy, is a complex issue.  Diagnosing and determining the etiology of bladder incontinence goes beyond mere lay observation, and requires clinical testing and/or study and the training and knowledge of how to read and interpret these tests and studies, as well as training on the workings of the genitourinary system.  Thus, although the Veteran may sincerely believe that her current disability is related to her service-connected disability, the issue of whether the Veteran's bladder incontinence is a result of events during her active service or a service-connected disability falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Based on the complexity of the medical question, the Board finds that the Veteran is not competent to establish the etiology of her bladder incontinence.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

There is no other evidence of record showing that the bladder incontinence, diagnosed after service, is related to the Veteran's active military service or her service-connected hysterectomy.  The Veteran has not specifically reported a continuity of symptomatology beginning in service and there is no other evidence, VA or private, which indicates that her bladder incontinence may be related to her active military service or her service-connected hysterectomy. 

For the reasons and basis stated above, the Board finds that service connection for bladder incontinence is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 


ORDER

Service connection for major depressive disorder is granted.

Service connection for bladder incontinence is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


